SEVENTH AMENDMENT TO CREDIT AGREEMENT

This Seventh Amendment and Agreement (“Agreement”) dated as of August 25, 2010
(“Effective Date”) is by and among Belden & Blake Corporation, an Ohio
corporation (the "Company”), the Lenders (as defined below), and BNP Paribas, as
Administrative Agent (as such term is defined below).

RECITALS

A. The Company, certain subsidiaries of the Company, as Guarantors, the lenders
party thereto from time to time (the “Lenders”), and BNP Paribas, as
administrative agent for such Lenders (together with its permitted successors in
such capacity, the “Administrative Agent”) are parties to the First Amended and
Restated Credit and Guaranty Agreement dated as of August 16, 2005, as amended
by the First Amendment to Credit Agreement dated as of September 27, 2005, the
Second Amendment and Waiver dated as of August 3, 2007, the Third Amendment and
Waiver dated as of March 24, 2008, the Fourth Amendment, Waiver and Agreement
dated as of April 9, 2009, the Fifth Amendment and Agreement dated as of
September 25, 2009, and the Sixth Amendment to Credit Agreement dated as of
March 23, 2010 (as so amended and as the same may be amended or modified from
time to time, the “Credit Agreement”).

B. The Company, the Lenders and the Administrative Agent wish to, subject to the
terms and conditions of this Agreement, (1) extend the Revolving Commitment
Termination Date (as defined in the Credit Agreement), (2) extend the Hedge L/C
Commitment Termination Date (as defined in the Credit Agreement), (3) reduce the
Borrowing Base (as defined in the Credit Agreement) by $10,000,000 to
$55,000,000, (4) in connection with a $10,000,000 optional prepayment of the
Revolving Loans to be made on the date hereof, make a corresponding $10,000,000
reduction in the Revolving Commitments (as defined in the Credit Agreement) and
(5) make certain other amendments to the Credit Agreement.

THEREFORE, the Company, the Administrative Agent, and the Lenders hereby agree
as follows:

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings herein
assigned. Each term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

Section 3. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined term in alphabetical order:

"Capital C Subordinated Note” means that certain Subordinated Promissory Note
dated August 16, 2005 in the original principal amount of $94,000,000 made by
the Company payable to the order of Capital C Energy Operations, L.P.

"Seventh Amendment Effective Date” means the “Effective Date”, as such term is
defined in the Seventh Amendment to Credit Agreement dated as of August 25, 2010
by and among the Borrower, the Lenders and the Administrative Agent, which
amends this Agreement.

(b) Section 1.01 of the Credit Agreement is hereby further amended by replacing
the defined terms “Consolidated Cash Interest Expense”, “Hedge L/C Commitment
Termination Date”, “Interest Coverage Ratio” and “Revolving Commitment
Termination Date” in their entirety with the following corresponding terms:

"Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amounts paid in kind under the
Qualified Junior Debt, and excluding any Restricted Junior Payments paid in kind
and other payments, in each case, permitted under the terms of Section 6.5(i) or
Section 6.5(ii) hereof.

"Hedge L/C Commitment Termination Date” means the earliest to occur of
(i) April 14, 2012, (ii) the date the Hedge L/C Commitments are permanently
reduced to zero pursuant to Section 2.13(b), and (iii) the date of the
termination of the Hedge L/C Commitments pursuant to Section 8.1.

"Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated EBITDAX for (a) the one-Fiscal Quarter ending on
September 30, 2005, (b) the two-Fiscal Quarter period ending December 31, 2005,
(c) the three-Fiscal Quarter period ending March 31, 2006, and (d) each
four-Fiscal Quarter period ending thereafter to (ii) Consolidated Cash Interest
Expense for such period; provided that, for purposes of the Interest Coverage
Ratio for each of the four Fiscal Quarters ending on and after September 30,
2010 to and including December 31, 2011, Consolidated Cash Interest Expense for
each such four-Fiscal Quarter period shall be calculated after giving pro forma
effect to the permitted redemption of the Senior Secured Notes that are made
during such four-Fiscal Quarter period assuming that such redemption had been
made as of the first day of such four-Fiscal Quarter period.

"Revolving Commitment Termination Date” means the earliest to occur of
(i) April 14, 2012, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b), and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

(c) Section 2.3 of the Credit Agreement is hereby amended by deleting clause (f)
therein in its entirety and replacing it with the following:

(f) Mandatory Reduction. (i) If the aggregate amount of cash paid by the Company
or any Guarantor with respect to repurchases, redemptions, prepayments or other
retirements of the Senior Secured Notes from and after the Seventh Amendment
Effective Date exceeds $20,000,000, then effective as of each date such excess
amount is paid by the Company or any Guarantor, the Borrowing Base shall
automatically reduce in an amount equal to such excess amount. (ii) In addition
to the mandatory reductions provided in the foregoing clause (i), if the Company
makes cash distributions on account of any shares of any class of stock of the
Company from and after the Seventh Amendment Effective Date, then effective as
of each date such cash distribution is made, the Borrowing Base shall
automatically reduce in an amount equal to such cash distribution amount.

(d) Section 6.5 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

6.5 Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries or Affiliates through any manner or means or
through any other Person to (a) directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment, including but not limited to, principal
payments on the Senior Secured Indebtedness but excluding interest payments on
any Senior Secured Indebtedness or (b) otherwise make any optional or voluntary
repurchase, redemption, prepayment, repayment, defeasance or any other
acquisition or retirement for value (or the segregation of funds with respect to
any of the foregoing in this clause (b)) of the Senior Secured Indebtedness;
provided that:

(i) the Company may make principal payments to Capital C Energy Operations, L.P.
in an amount not to exceed $5,000,000 to satisfy interest payments which accrued
under the Capital C Subordinated Note that were paid in kind (i.e. added to the
principal amount thereof);

(ii) from July 1, 2010 until December 31, 2010, Company may make cash interest
payments to Capital C Energy Operations, L.P. accruing under the Capital C
Subordinated Note so long as the aggregate Unused Revolving Commitment Amount is
greater than or equal to $10,000,000 both before and after giving effect to such
cash interest payments;

(iii) from the Seventh Amendment Effective Date until February 28, 2011, Company
may repurchase, redeem, prepay or otherwise retire all or any portion of the
outstanding Senior Secured Notes from time to time; provided, however, that
(A) the aggregate amount of cash paid by the Company or any Guarantor with
respect to such repurchases, redemptions, prepayments or other retirements of
such Senior Secured Notes shall not exceed $30,000,000, and (B) if such
aggregate amount, at any time, exceeds $20,000,000, the Borrowing Base is
reduced as required under Section 2.3(f)(i); and

(iv) from the Seventh Amendment Effective Date until the Revolving Commitment
Termination Date, Company may make cash distributions on account of any shares
of any class of stock of the Company so long as (A) the aggregate Unused
Revolving Commitment Amount is greater than or equal to $10,000,000 before
giving effect to such cash distribution, (B) the aggregate amount of such cash
distributions does not exceed $4,000,000, and (C) the Borrowing Base is reduced
as required under Section 2.3(f)(ii).

Section 4. Borrowing Base Decrease; Revolving Commitment Decrease. Subject to
the terms of this Agreement, the parties hereto agree that, as of the Effective
Date, the Borrowing Base is hereby reduced by $10,000,000 to $55,000,000 and
such Borrowing Base shall remain in effect at such amount until the Borrowing
Base is redetermined or reduced in accordance with the Credit Agreement, as
amended hereby. The parties hereto acknowledge and agree that the Borrowing Base
redetermination set forth in this Section 4 shall be and be deemed to be the
semi-annual redetermination scheduled to occur in fall, 2010 as provided for in
Section 2.3(b)(ii) of the Credit Agreement. Effective upon the optional
prepayment of the Revolving Loans in an amount equal to $10,000,000 made by the
Borrower on the date hereof, the Revolving Commitments are correspondingly
reduced pro rata by $10,000,000 and shall remain in effect as so reduced until
such Revolving Commitments are further reduced or terminated in accordance with
the terms of the Credit Agreement, as amended hereby.

Section 5. Company Representations and Warranties. The Company represents and
warrants that, after giving effect to this Agreement: (a) the representations
and warranties contained in the Credit Agreement and the representations and
warranties contained in the other Credit Documents, are true and correct in all
material respects on and as of the Effective Date as if made on as and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects as of such earlier
date; (b) after giving effect to this Agreement, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate power and authority of the Company and have been duly
authorized by appropriate corporate and governing action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of the
Company enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure Company’s obligations
under the Credit Documents.

Section 6. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the Company, the Administrative
Agent, and the Lenders upon the occurrence of the following conditions
precedent:

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement duly and validly
executed and delivered by duly authorized officers of the Company, the
Administrative Agent and all the Lenders.

(b) The Administrative Agent shall have received a certificate, dated as of the
Effective Date, duly executed and delivered by the Company’s officer as to
(A) updated officers’ incumbency since those delivered at the Closing Date,
(B) the effectiveness of, and no change in, the resolutions passed on or prior
to, and in effect on, the Closing Date, (C) no change in organizational
documents since the Closing Date, and (D) governmental approvals, if any, with
respect to this Agreement.

(c) The Administrative Agent shall have received certificates of existence and
good standing for the Company in each state in which the Company is organized,
which certificate shall be dated a date not sooner than 30 days prior to the
Effective Date.

(d) No Default shall have occurred and be continuing as of the Effective Date.

(e) The representations and warranties in this Agreement shall be true and
correct in all material respects.

(f) The Company shall have paid all costs and expenses which have been invoiced
and are payable pursuant to Section 10.2 of the Credit Agreement.

Section 7. Acknowledgments and Agreements.

(a) The Company acknowledges that on the date hereof all Obligations are payable
without defense, offset, counterclaim or recoupment.

(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Credit Documents. Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Credit Documents, (ii) any of the agreements,
terms or conditions contained in any of the Credit Documents, (iii) any rights
or remedies of the Administrative Agent or any Lender with respect to the Credit
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Credit Documents.

(c) Each of the Company, the Administrative Agent and the Lenders does hereby
adopt, ratify, and confirm the Credit Agreement, as amended hereby, and
acknowledges and agrees that the Credit Agreement, as amended hereby, is and
remains in full force and effect, and the Company acknowledges and agrees that
its liabilities and obligations under the Credit Agreement, as amended hereby,
are not impaired in any respect by this Agreement. From and after the Effective
Date, all references to the Credit Agreement and the Credit Documents shall mean
such Credit Agreement and such Credit Documents as amended by this Agreement.

(d) This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 10. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 11. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of New York.

Section 12. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature pages follow.]

1

EXECUTED effective as of the date first above written.

COMPANY:

BELDEN & BLAKE CORPORATION

By: /s/ James M. Vanderhider
Name: James M. Vanderhider
Title: President and Chief Financial Officer





ADMINISTRATIVE AGENT/
LENDER:

BNP PARIBAS,

as Administrative Agent and as Lender

By: /s/ Polly Schott
Name: Polly Schott
Title: Director


By: /s/ Courtney Kubesch
Name: Courtney Kubesch
Title: Vice President


2

LENDER:

JPMORGAN CHASE BANK, N.A.

as Lender

By: /s/ Michael A. Kamauf
Name: Michael A. Kamauf
Title: Vice President


3

LENDER:

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

By: /s/ Charles W. Patterson
Name: Charles W. Patterson
Title: Senior Vice President


4